Motion to Reinstate Granted; Memorandum Opinion filed December 5, 2019,
Withdrawn; Appeal Reinstated, and Order filed January 9, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00644-CV
                                   ____________

                   IN THE INTEREST OF E.D.S., A CHILD


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-24757

                                     ORDER

      On December 5, 2019, this court issued an opinion dismissing this appeal. On
December 13, 2019, appellant filed a motion to reinstate the appeal. The motion is
GRANTED.

      This court’s opinion filed December 5, 2019 is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

      Appellant’s brief is due by February 10, 2020.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.